 Case 5:20-cv-10990-JEL-RSW ECF No. 1 filed 04/21/20                         PageID.1          Page 1 of 20



                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION


KENTA HAWKINS,
                                                                            Case No.
     Plaintiff,

v.

MICHIGAN DEPARTMENT OF
CORRECTIONS,

     Defendant.

__________________________/
Mark A. Linton (P66503)
Attorney for Plaintiff
4779 Woodland Rd.
Jackson, MI 49203
(517) 449-9356
__________________________/

                  There is no other pending or resolved civil action arising out of the same
                  transaction or occurrence as alleged in the complaint.


                               VERIFIED COMPLAINT AND JURY DEMAND

      NOW COMES Plaintiff, KENTA HAWKINS, by and through her attorney, MARK A. LINTON, and

for her Verified Complaint and Jury Demand against Defendant, MICHIGAN DEPARTMENT                        OF

CORRECTIONS, states the following:

                                        JURISDICTION AND VENUE

     1. This is an action for workplace discrimination and harassment based upon the protected

         classes of disability, race, and national origin, including claims for hostile work

         environment, brought pursuant to Title I of the Americans with Disabilities Act of 1990

         (“Title I”), Title VII of the Civil Rights Act of 1964 (“Title VII”), and pursuant to the

         Michigan Elliott-Larsen Civil Rights Act, MCL 37.2101 et seq. (“ELCRA”), the Persons

                                                      1
Case 5:20-cv-10990-JEL-RSW ECF No. 1 filed 04/21/20                   PageID.2      Page 2 of 20



     with Disabilities Civil Rights Act (PDCRA), MCL 37.1101 et seq., and common law of

     the State of Michigan.

  2. Plaintiff, Kenta Hawkins, is an adult resident of the State of Michigan who currently

     resides at 714 Natures Cove Court, Wixom, Oakland County, Michigan.

  3. Defendant, Michigan Department of Corrections, is a principal department of state

     government duly authorized to conduct business throughout the State of Michigan, is

     responsible for the administration of Michigan’s prison system and related parole and

     probation population, and has its principal business headquarters located in Ingham

     County, Michigan.

  4. At all times relevant to this matter, Plaintiff was employed by Defendant as a

     Correctional Officer and Shift Supervisor.

  5. This action involves claims, which relate to the alleged violations of federal civil rights

     statutes and Plaintiff seeks legal and equitable relief, which is within the exclusive

     jurisdiction of this Court. As such, subject matter jurisdiction is proper under 28 U.S.C.

     § 1331.

  6. Venue properly rests in this Court.

                                   FACTUAL ALLEGATIONS

  7. Plaintiff incorporates and realleges all above paragraphs as if set forth in full herein.

  8. Plaintiff, Kenta Hawkins, started her career with the Michigan Department of Corrections

     (hereafter “MDOC”) in August of 2002, as a Correctional Officer. In August of 2005,

     Plaintiff was promoted to Correctional Sergeant/Shift Supervisor.




                                                2
Case 5:20-cv-10990-JEL-RSW ECF No. 1 filed 04/21/20                PageID.3     Page 3 of 20



  9. From June 2017 to June 2019, Plaintiff worked at the Ryan Reentry Center (Correctional

     Facility) located in Detroit, Wayne County, Michigan as Correctional Sergeant/Shift

     Supervisor.

  10. In her capacity as Correctional Sergeant/Shift Supervisor, Plaintiff’s job duties included

     the supervision of Correctional Officers, the exercise of independent judgment in making

     decisions requiring interpretation and application of departmental guidelines to specific

     situations concerning the detection of unusual or prohibited behavior which might be a

     threat to the security of the facility or the safety of prisoners, detainees, employees, or

     visitors, and responding quickly to calls for assistance in other areas of the prison or

     facility (among other activities).

  11. At all times relevant, Plaintiff performed her job duties as Correctional Sergeant/Shift

     Supervisor in an exemplary manner while treating her coworkers, supervisors, other staff

     members, and inmates with professionalism and dignity.

  12. Moreover, in Plaintiff’s capacity as Correctional Sergeant/Shift Supervisor for MDOC,

     Plaintiff received numerous compliments and consistent praise from her work peers and

     supervisors, and her work performance was always satisfactory or above.

  13. Beginning in September 2017, Defendant, under the leadership of Forrest Dotson in his

     capacity as MDOC Lieutenant, began harassing Plaintiff in the workplace and treating

     her poorly on the job.

  14. For example, after Plaintiff informed Lieutenant Dotson of her physical disability of

     spinal stenosis that limits her ability to walk, run 100 feet, and climb 25 steps without

     having severe pain and spasms, Dotson would routinely assign her to work as an officer

     on a nightly basis and have Plaintiff repetitively walk up and down stairs even though
                                              3
Case 5:20-cv-10990-JEL-RSW ECF No. 1 filed 04/21/20                 PageID.4      Page 4 of 20



     there were correctional officers available to perform their job duties. The repetitive

     walking and climbing of stairs caused Plaintiff’s spinal stenosis to worsen and her pelvis

     to tilt.

  15. Further, during the wee hours of the morning on September 6, 2017, Lieutenant Dotson

     called Plaintiff to the supervisor’s office and informed her that MDOC Captain Tommy

     Snipes had informed Dotson that Plaintiff filed a sexual harassment complaint against

     him, and that this complaint like all the others would be thrown out.

  16. Moreover, at that time Lieutenant Dotson told Plaintiff in a derogatory tone, “If I told you

     to suck my dick no one would believe you.”

  17. Further, at that time Lieutenant Dotson told Plaintiff, “You’re a woman, black and old, no

     one wants your disabled ass here” and that “No one trusts you, you’re a liar a thief and I

     will keep my staff at ready against you, you will not be working here long.”

  18. On or about September 6, 2017, Plaintiff sent an email to Captain Snipes asking him to

     call her she had been ambushed by Lieutenant Dotson.

  19. Further, on or about September 6, 2017, Plaintiff informed Captain Snipes by telephone

     in great detail what had happened on the night shift; Snipes responded that there was

     nothing he could do.

  20. On or about September 7, 2017, Plaintiff also reported the incident in writing to Captain

     Tommy Snipes and Deputy Warden Noah Nagy.

  21. In March of 2018, Plaintiff received an email from Captain Snipes, Warden Kenneth

     Romanowski included, placing her back under the supervision of Lieutenant Dotson.




                                               4
Case 5:20-cv-10990-JEL-RSW ECF No. 1 filed 04/21/20                 PageID.5      Page 5 of 20



  22. On or about May 14, 2018, Plaintiff received a (7) seven day suspension settlement offer

     for reporting the harassment in which she declined.

  23. In June 2018, Defendant issued Plaintiff a ten (10) day suspension on record for reporting

     the harassment via email.

  24. Further, in June 2018, Appellant applied for a work accommodation in writing with

     Defendant’s disability accommodation coordinator Joanne Bridgford.

  25. On about June 18, 2018, Plaintiff was granted an accommodation of extended medical

     leave, in which she was informed to apply for vacant positions on the state website that

     meets her physical disability before her accommodation extension expired on October 1,

     2018, or she would have to sign a Waives Rights Leave of Absence (voluntary quit her

     job).

  26. On August 13, 2018, Plaintiff applied for the vacant Corrections Program Coordinator

     (sit- down job) on the state website, which was a position located at her facility (the Ryan

     Reentry Center).

  27. On August 14, 2018, Plaintiff notified Accommodation Coordinator Joanne Bridgford,

     along with Alfreda Jones-Roby and Disability Management Supervisor Daniel

     Hengesbach, that she had applied for the vacant Corrections Program Coordinator

     position.

  28. In October of 2018, Plaintiff reported the continued retaliation, disability discrimination,

     and sexual harassment she faced in the workplace to MDOC management.

  29. Shortly thereafter, Lieutenant Dotson and his partner, Lieutenant James McAllister,

     retaliated against Plaintiff and wrote her up on three (3) alleged insubordination charges.

                                               5
Case 5:20-cv-10990-JEL-RSW ECF No. 1 filed 04/21/20                 PageID.6     Page 6 of 20



  30. Defendant subsequently destroyed evidence and relevant video footage that Plaintiff

     requested to be preserved on or about October 29, 2018.

  31. On or about November 30, 2018, Lori Fouty of Human Resources informed Plaintiff that

     the vacant Correction Program Coordinator position had been filled with a transfer,

     whom Plaintiff believes is not disabled.

  32. In January 2019, Plaintiff submitted several medical documents supporting her request

     for reasonable disability accommodations to Defendant, requesting to be placed in several

     vacant Sergeant positions on day shift or a transfer from Sergeant to the vacant

     Correction Classification Coordinator position that Defendant had filled with a person

     whom Plaintiff believes is not disabled.

  33. Joanne Bridgford, the MDOC’s Equal Employment Opportunity Administrator, reviewed

     an accommodation request submitted by Plaintiff and determined that Kenta Hawkins

     could not perform the essential duties of her position, even though she had received

     notification from Plaintiff’s physician that she could in fact perform her essential job

     duties.

  34. On January 3, 2019, Bridgford removed Hawkins from work, informed (Vidal Lupe)

     Disability Management Unit supervisor and Ryan Human Resources supervisor, Lori

     Fouty not to allow Plaintiff to work after her physician had cleared her to return to work.

  35. On about January 5, 2019 Plaintiff reported to work and was sent home by Lieutenant

     Kerria Walton.

  36. Per the Defendant’s policy directive 02.06.11 Employee Screening, page 6 of 6, LL,

     Current Employees Fitness for Duty Medical screenings and evaluation may be

     performed when an employee’s fitness for duty becomes questionable. Theses screenings
                                                6
Case 5:20-cv-10990-JEL-RSW ECF No. 1 filed 04/21/20                   PageID.7     Page 7 of 20



     and evaluation may include physical or psychological/psychiatric examinations or other

     appropriate medical screening.

  37. If Defendant representatives Bridgford, Lupe and Fouty believed Plaintiff couldn’t

     perform her essential job duties, they should have sent her to one of their doctors for

     medical screening instead of removing her from work on January 3, 2019 and terminating

     her on January 12, 2019.

  38. On January 28, 2019, Plaintiff was hospitalized for a medical condition and the

     admissions department notified Plaintiff that her medical insurance was inactive. Plaintiff

     contacted the state benefits division whom informed her that as of January 12, 2019,

     Plaintiff was no longer a state employee.

  39. Plaintiff was wrongfully discharged without a hearing and proper notice of termination,

     resulting in her losing medical, disability, dental, vision and fringe benefits.

  40. On or about February 1, 2019, Defendant retuned Plaintiff back to work so that they

     could manufacture and charge her with falsification of a medical accommodation form

     and three charges of Insubordination to cover up the retaliation and disability

     discrimination.

  41. On or about February 1, 2019, MDOC disability representative Vidal Lupe informed

     Plaintiff that she could return to work at the Ryan Reentry Center. However, MDOC

     human resources representative Lori Fouty subsequently instructed Plaintiff not to report

     work, as Plaintiff was being placed on suspension.

  42. Plaintiff remained off work without Medical, Dental and Vision coverage for some 74

     calendar days due to the Defendant wrongfully removing her from work on January 3,

     2019, and subsequently terminating her on two separate occasions (January 12, 2019 and
                                                7
Case 5:20-cv-10990-JEL-RSW ECF No. 1 filed 04/21/20               PageID.8       Page 8 of 20



     April 11, 2019), causing Plaintiff to lose her LTD benefits that would have supplemented

     her work income.

  43. On or about February 28, 2019, Plaintiff filed a complaint with the Michigan Department

     of Civil Rights regarding Defendant’s conduct as outlined above.

  44. On or about March 20, 2019, the Department of Civil Rights notified Defendant of the

     complaint.

  45. On or about April 11, 2019, Defendant’s disability manager, Sharon St. Charles,

     wrongfully discharged Plaintiff a second time from state service after Defendant received

     the Civil Rights Complaint.

  46. On or about April 22, 2019, Defendant’s human resource supervisor, Lori Fouty,

     informed Plaintiff that MDOC was working to reinstate Plaintiff’s health insurance.

  47. In June of 2019, Plaintiff was wrongfully discharged for a third time for purportedly

     falsifying a medical document and several further alleged acts of insubordination.

  48. Thereafter, Plaintiff exhausted her administrative remedies by appealing Defendant’s

     decision to terminate Plaintiff to the Michigan Civil Service Commission.

  49. Specifically, in Reference Number 2019-00283, Plaintiff appealed her June 2019

     discharge for allegedly falsifying a medical document and three alleged acts of

     insubordination in violation of several work rules.

  50. Further, in Reference Numbers 2019-00178 and 2019-00120, Plaintiff appealed the

     MDOC’s denial of compensation for the period in which Plaintiff was suspended pending

     an investigation.



                                              8
Case 5:20-cv-10990-JEL-RSW ECF No. 1 filed 04/21/20                    PageID.9      Page 9 of 20



  51. During the time Plaintiff worked for the Michigan Department of Corrections, Defendant

     treated other employees and staff members whom are members of a different race and

     national origin than Plaintiff, and whom are not part of a protected class under state and

     federal anti-discrimination laws, differently than Plaintiff.

  52. Defendant’s conduct and actions as outlined herein are a clear violation of MDOC’s

     internal “zero tolerance” harassment/discrimination policies, as Defendant knew about

     the harassment and disparate treatment outlined above and did not take sufficient action

     to remedy the situation.

  53. At all times relevant, Plaintiff was an employee within the meaning of Title I of the

     Americans with Disabilities Act, Title VII of the Civil Rights Act of 1964, and under

     both the Michigan Elliott-Larsen Civil Rights Act and Persons with Disabilities Civil

     Rights Act.

  54. Defendant, MDOC, is liable and qualifies as an employer and agent under Title I of the

     Americans with Disabilities Act, Title VII of the Civil Rights Act of 1964, and under

     both the Michigan Elliott-Larsen Civil Rights Act and Persons with Disabilities Civil

     Rights Act.

                              COUNT I – RACE DISCRIMINATION

  55. Plaintiff incorporates and realleges all above paragraphs as if set forth in full herein.

  56. Plaintiff’s race is a significant factor in how she was treated while working as a

     Corrections Officer and Shift Supervisor for the Michigan Department of Corrections.

  57. Had Plaintiff been of a different race, she would have been treated differently by the

     Michigan Department of Corrections during the time period in which she had worked

     there.
                                                 9
Case 5:20-cv-10990-JEL-RSW ECF No. 1 filed 04/21/20                PageID.10     Page 10 of 20



   58. Had Plaintiff been of a different race, she would not have been removed from

      Defendant’s staff.

   59. Defendant, Michigan Department of Corrections, through its authorized agents,

      representatives, and employees, including but not limited to JoAnne Bridgford, Vidal

      Lupe, Lori Fouty, Forest Dotson, Jennifer Nanasy, Sharon St. Charles, Tommy Snipes,

      James McAllister and Kenneth Romanowski, were predisposed to discriminate on the

      basis of race and acted in accordance with that predisposition.

   60. Defendant, Michigan Department of Corrections, through its authorized agents,

      representatives, and employees, including but not limited to JoAnne Bridgford, Vidal

      Lupe, Lori Fouty, Forest Dotson, Jennifer Nanasy, Sharon St. Charles, Tommy Snipes,

      James McAllister and Kenneth Romanowski, treated Plaintiff differently from similarly

      situated employees and contractors of a different race in the terms and conditions of

      employment, based upon the unlawful consideration of race.

   61. Defendant’s actions were intentional in disregard for Kenta Hawkins’ rights and

      sensibilities.

   62. As a direct and proximate result of Defendant’s unlawful actions in violation of Title VII

      and the ELCRA, Plaintiff has sustained injuries and damages including, but not limited

      to, loss of earnings and earning capacity, loss of additional career opportunities,

      humiliation and embarrassment, mental and emotional distress including, but not limited

      to PTSD, and loss of the ordinary pleasures of everyday life, including the right to pursue

      gainful occupation of choice.




                                              10
Case 5:20-cv-10990-JEL-RSW ECF No. 1 filed 04/21/20                   PageID.11       Page 11 of 20



   WHEREFORE, Plaintiff, KENTA HAWKINS, respectfully requests that this Honorable Court

grant a Judgment in favor of Plaintiff and against Defendant, MICHIGAN DEPARTMENT                  OF

CORRECTIONS, as follows:




   A) Legal Relief

          1) Compensatory damages to which Plaintiff is found to be entitled;

          2) Liquidated damages in whatever amount Plaintiff is found to be entitled;
             and
          3) An award of interest, court costs, expert witness fees, and reasonable
             attorney fees.

   B) Equitable Relief

          1) An order directing Defendant to immediately reinstate Plaintiff to her
             position at the Michigan Department of Corrections;

          2) An injunction prohibiting any further acts of wrongdoing, discrimination,
             or retaliation; and

          3) Whatever other equitable relief appears appropriate at the time of final
             judgment.

                        COUNT II – NATIONAL ORIGIN DISCRIMINATION

   63. Plaintiff incorporates and realleges all above paragraphs as if set forth in full herein.

   64. Plaintiff’s national origin is a significant factor in how she was treated while working as a

      Corrections Officer and Shift Supervisor at Michigan Department of Corrections.

   65. Had Plaintiff been of a different national origin, she would have been treated differently

      by the Michigan Department of Corrections during the time period in which she had

      worked there.




                                                 11
Case 5:20-cv-10990-JEL-RSW ECF No. 1 filed 04/21/20                PageID.12       Page 12 of 20



   66. Defendant, Michigan Department of Corrections, through its authorized agents,

      representatives, and employees, including but not limited to JoAnne Bridgford, Vidal

      Lupe, Lori Fouty, Forest Dotson, Jennifer Nanasy, Sharon St. Charles, Tommy Snipes,

      James McAllister and Kenneth Romanowski, were predisposed to discriminate on the

      basis of national origin and acted in accordance with that predisposition.

   67. Defendant, Michigan Department of Corrections, through its authorized agents,

      representatives, and employees, including but not limited to JoAnne Bridgford, Vidal

      Lupe, Lori Fouty, Forest Dotson, Jennifer Nanasy, Sharon St. Charles, Tommy Snipes,

      James McAllister and Kenneth Romanowski, treated Plaintiff differently from similarly

      situated employees and contractors of a different national origin in the terms and

      conditions of employment, based upon the unlawful consideration of national origin.

   68. Defendant’s actions were intentional in disregard for Kenta Hawkins’ rights and

      sensibilities.

   69. As a direct and proximate result of Defendant’s unlawful actions in violation of Title VII

      and the ELCRA, Plaintiff has sustained injuries and damages including, but not limited

      to, loss of earnings and earning capacity, loss of career opportunities, humiliation and

      embarrassment, mental and emotional distress including, but not limited to PTSD, and

      loss of the ordinary pleasures of everyday life, including the right to pursue gainful

      occupation of choice.

   WHEREFORE, Plaintiff, KENTA HAWKINS, respectfully requests that this Honorable Court

grant a Judgment in favor of Plaintiff and against Defendant, MICHIGAN DEPARTMENT             OF

CORRECTIONS, as follows:

      A) Legal Relief

                                              12
Case 5:20-cv-10990-JEL-RSW ECF No. 1 filed 04/21/20                   PageID.13       Page 13 of 20



          1) Compensatory damages to which Plaintiff is found to be entitled;

          2) Liquidated damages in whatever amount Plaintiff is found to be entitled;
             and
          3) An award of interest, court costs, expert witness fees, and reasonable
             attorney fees.




      B) Equitable Relief

          1) An order directing Defendant to immediately reinstate Plaintiff to her
             position at the Michigan Department of Corrections;

          2) An injunction prohibiting any further acts of wrongdoing, discrimination,
             or retaliation; and

          3) Whatever other equitable relief appears appropriate at the time of final
             judgment.


                          COUNT III – HOSTILE WORK ENVIRONMENT

   70. Plaintiff incorporates and realleges all above paragraphs as if set forth in full herein.

   71. Throughout the period of her employment with the Michigan Department of Corrections,

      Plaintiff belonged to a protected group of individuals under the ELCRA.

   72. Plaintiff was subjected to communication and conduct on the basis of the protected status.

   73. Plaintiff was subjected to unwelcome communication and conduct on the basis of the

      protected status.

   74. The unwelcome communication and conduct was intended to, or in fact did, interfere

      substantially with Plaintiff’s employment or created an intimidating, hostile, and

      offensive work environment.

   75. The unwelcome communication and conduct took place within the scope of employment

      and Defendant, Michigan Department of Corrections, is liable for the actions of its

                                                 13
Case 5:20-cv-10990-JEL-RSW ECF No. 1 filed 04/21/20              PageID.14      Page 14 of 20



      authorized agents, representatives, and employees, including but not limited to JoAnne

      Bridgford, Vidal Lupe, Lori Fouty, Forest Dotson, Jennifer Nanasy, Sharon St. Charles,

      Tommy Snipes, James McAllister and Kenneth Romanowski, under the doctrine of

      respondeat superior.

   76. As a direct and proximate result of the Michigan Department of Corrections’ unlawful

      actions in creating, promoting, and maintaining a hostile work environment in violation

      of the ELCRA, Plaintiff has sustained injuries and damages including, but not limited to,

      loss of earnings and earning capacity, loss of career opportunities, humiliation and

      embarrassment, mental and emotional distress including, but not limited to PTSD, and

      loss of the ordinary pleasures of everyday life, including the right to pursue gainful

      occupation of choice.

   WHEREFORE, Plaintiff, KENTA HAWKINS, respectfully requests that this Honorable Court

grant a Judgment in favor of Plaintiff and against Defendant, MICHIGAN DEPARTMENT           OF

CORRECTIONS, as follows:

      A) Legal Relief

          1) Compensatory damages to which Plaintiff is found to be entitled;

          2) Liquidated damages in whatever amount Plaintiff is found to be entitled;
             and
          3) An award of interest, court costs, expert witness fees, and reasonable
             attorney fees.

      B) Equitable Relief

          1) An order directing Defendant to immediately reinstate Plaintiff to her
             position at the Michigan Department of Corrections;

          2) An injunction prohibiting any further acts of wrongdoing, discrimination,
             or retaliation; and


                                             14
Case 5:20-cv-10990-JEL-RSW ECF No. 1 filed 04/21/20                   PageID.15       Page 15 of 20



          3) Whatever other equitable relief appears appropriate at the time of final
             judgment.




                                    COUNT IV – RETALIATION

   77. Plaintiff incorporates and realleges all above paragraphs as if set forth in full herein.

   78. Defendant, Michigan Department of Corrections, has retaliated against Plaintiff for

      having complained about Defendant’s discriminatory employment practices described

      above, in violation of Title VII and the ELCRA.

   79. Defendant’s actions were intentional, with reckless indifference to Plaintiff’s rights and

      sensibilities.

   80. As a direct and proximate result of Defendant’s wrongful acts, Plaintiff has sustained loss

      of earnings, earning capacity, loss of further work opportunities, and has suffered mental

      anguish, physical and emotional distress, humiliation and embarrassment, and loss of

      professional reputation.

   WHEREFORE, Plaintiff, KENTA HAWKINS, respectfully requests that this Honorable Court

grant a Judgment in favor of Plaintiff and against Defendant, MICHIGAN DEPARTMENT                  OF

CORRECTIONS, as follows:

          A) Legal Relief

              1) Compensatory damages to which Plaintiff is found to be entitled;

              2) Liquidated damages in whatever amount Plaintiff is found to be
                 entitled; and
              3) An award of interest, court costs, expert witness fees, and reasonable
                 attorney fees.
                                                 15
Case 5:20-cv-10990-JEL-RSW ECF No. 1 filed 04/21/20                   PageID.16       Page 16 of 20




          B) Equitable Relief

               1) An order directing Defendant to immediately reinstate Plaintiff to her
                  position at the Michigan Department of Corrections;

               2) An injunction prohibiting any            further   acts   of   wrongdoing,
                  discrimination, or retaliation; and

               3) Whatever other equitable relief appears appropriate at the time of final
                  judgment.

                  COUNT V – NEGLIGENT INFLICTION OF MENTAL DISTRESS

   81. Plaintiff incorporates and realleges all above paragraphs as if set forth in full herein.

   82. The conduct of Defendant, through its authorized agents and representatives as described

      above, would naturally and probably result in emotional distress.

   83. Defendant had knowledge regarding the conduct of its authorized agents and

      representatives as described herein and did not take reasonable action to remedy said

      conduct.

   84. Defendant’s negligence has proximately caused severe emotional distress to Plaintiff.

   85. The emotional distress suffered by Plaintiff has physically manifested itself in symptoms

      including, but not limited to:

          a)   Severe anxiety including PTSD;
          b)   Sleeplessness;
          c)   Headaches;
          d)   Nausea;
          e)   Nightmares;
          f)   Cold sweats;
          g)   Loss of appetite; and
          h)   Such other injuries and physical manifestations as may appear during the
               course of discovery and trial in this matter.




                                                 16
Case 5:20-cv-10990-JEL-RSW ECF No. 1 filed 04/21/20                   PageID.17       Page 17 of 20



    WHEREFORE, Plaintiff, KENTA HAWKINS, respectfully requests that this Honorable Court

grant a Judgment in favor of Plaintiff and against Defendant, MICHIGAN DEPARTMENT                  OF

CORRECTIONS, an amount to which she is found to be entitled, together with court costs, interest,

and attorney fees, and any other relief this Court deems just and equitable.




                  COUNT VI – DISCRIMINATION ON ACCOUNT OF DISABILITY

   86. Plaintiff incorporates and realleges all above paragraphs as if set forth in full herein.

   87. Plaintiff’s physical disability was a significant factor in how she was treated while

       working as a Corrections Officer and Shift Supervisor for the Michigan Department of

       Corrections.

   88. Had Plaintiff not had a physical disability, she would have been treated differently by the

       Michigan Department of Corrections during the time period in which she had worked

       there.

   89. Had Plaintiff not had a physical disability, she would not have been removed from

       Defendant’s staff.

   90. Defendant, Michigan Department of Corrections, through its authorized agents,

       representatives, and employees, including but not limited to JoAnne Bridgford, Vidal

       Lupe, Lori Fouty, Forest Dotson, Jennifer Nanasy, Sharon St. Charles, Tommy Snipes,

       James McAllister and Kenneth Romanowski, were predisposed to discriminate on the

       basis of disability and acted in accordance with that predisposition.




                                                 17
Case 5:20-cv-10990-JEL-RSW ECF No. 1 filed 04/21/20                PageID.18      Page 18 of 20



   91. Title I, as well as the Persons with Disabilities Civil Rights Act (PDCRA), prohibits

      discrimination against a qualified individual on the basis of disability in regard to job

      application procedures, the hiring, advancement, or discharge of employees, employee

      compensation, job training, and other terms, conditions, and privileges of employment.

   92. Defendant, Michigan Department of Corrections, through its authorized agents,

      representatives, and employees, including but not limited to JoAnne Bridgford, Vidal

      Lupe, Lori Fouty, Forest Dotson, Jennifer Nanasy, Sharon St. Charles, Tommy Snipes,

      James McAllister and Kenneth Romanowski, treated Plaintiff differently from similarly

      situated employees and contractors without disabilities in the terms and conditions of

      employment, based upon the unlawful consideration of disability.

   93. Defendant’s actions were intentional in disregard for Kenta Hawkins’ rights and

      sensibilities.

   94. As a direct and proximate result of Defendant’s unlawful actions in violation of Title I

      and the PDCRA, Plaintiff has sustained injuries and damages including, but not limited

      to, loss of earnings and earning capacity, loss of additional career opportunities,

      humiliation and embarrassment, mental and emotional distress, and loss of the ordinary

      pleasures of everyday life, including the right to pursue gainful occupation of choice.

   WHEREFORE, Plaintiff, KENTA HAWKINS, respectfully requests that this Honorable Court

grant a Judgment in favor of Plaintiff and against Defendant, MICHIGAN DEPARTMENT               OF

CORRECTIONS, as follows:

      A) Legal Relief

          1) Compensatory damages to which Plaintiff is found to be entitled;


                                              18
Case 5:20-cv-10990-JEL-RSW ECF No. 1 filed 04/21/20   PageID.19   Page 19 of 20
Case 5:20-cv-10990-JEL-RSW ECF No. 1 filed 04/21/20            PageID.20     Page 20 of 20



                                   JURY DEMAND

    Plaintiff, KENTA HAWKINS, hereby demands a jury trial in this matter pursuant to Fed. R.

Civ. P. 38(b).


Dated: April 20, 2020                             Respectfully submitted,


                                                  /s/ Mark A. Linton_____
                                                  Mark A. Linton (P66503)
                                                  Attorney for Plaintiff




                                            20
